DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the filing of 7/6/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 and 21-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the best mode contemplated by the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s) has not been disclosed.  

Regarding Claim 1, Evidence of concealment of the best mode is based upon zoom ratio values disclosed in embodiments of Table 1-4, wherein the zoom ratios are not at least 10. In amendment of 7/6/2022, claim cites “wherein said zoom lens system has a zoom ratio of at least 10 from a high magnification to a low magnification”. However, disclosed embodiments 1-4 give examples wherein zoom ratios appear not greater than 10.

Claims 2-10 and 21-22 are rejected as containing the deficiencies of claim 1 through their dependency from claim 1.

Therefore proper amendments are required in order to clarify the scopes of the claims and overcome the rejections.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding Claim 1, amendment of 7/6/2022 introduces new terms of “zoom ratio” and “finite conjugate system” which are not specified in instant disclosure. One of ordinary skill in the art would not practice invention as claimed. Commonly in art,  zoom ratio is determined by the ratio of the shortest and longest ranges of a zoom lens, or by the ratio of the shortest and longest focal length of lens systems, which are not specified in instant specification disclosure. Further, the term of “wherein said zoom lens system is a finite conjugate system” (line 14) is vague and renders the claims indefinite. In remarks of 7/6/2022, applicant indicates that a finite conjugate system means that both the object plane and the image plane are at a finite distance to the zoom lens system. However, term of finite does not define a range of scope. One of ordinary skill in the art would not be reasonably apprised of the scope range of “a finite distance”.

Claims 2-10 and 21-22 are rejected as containing the deficiencies of claim 1 through their dependency from claim 1.

Regarding Claim 21, the term of “the irradiance reflectance values of red and near infrared color channels at each pixel” (line 3-5) is indefinite and lacks antecedent. Claim 21 depends on claim 1, but claim 1 does not cite “irradiance reflectance”,  “color channels “ and “pixel”.
Claim 22 has same undefined issue in line 4-5 as that of claim 21.

Therefore proper amendments are required in order to clarify the scopes of the claims and overcome the rejections.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Gravely et al (US 8192026) in a view of Aono et al (US 4591244).

Regarding Claim 1, Gravely teaches a multifunctional ophthalmic instrument for assessing health of an ocular surface and adjacent structures (abstract; figs. 1-2), said instrument comprising:
 
an illumination projector with an anterior opening toward an eye and an aperture in a posterior end of said projector (figs. 1-2, 100; fig. 6, 100, 160), 

wherein said illumination projector contains broadband light sources, covering visible and near infrared spectra (col. 6, line 37-50, The illuminator 100 is a broad spectrum light source covering the visible region between about 400 nm to about 700 nm. In the model that was constructed, high efficiency, white Light Emitting Diodes ("LEDs") 120 were used.  Other LEDs could be added to the present invention to enhance the spectral width in the near UV or near IR regions), to illuminate an ocular surface and adjacent structures of said eye and project a pattern on said ocular surface (fig. 12, 310 and eye ocular; col. 5, line 58-61, The illuminator 100 illuminates a large area of the face which creates a 2.5 mm high by 5 mm long viewable area centered beneath the pupil 310; col. 7, line 18-21, The exposed eye may also be occluded with a mask, or the illuminator may be segmented so that parts of the surface are not illuminated);

a zoom lens system with continuously variable magnification to form images of said ocular surface and adjacent structures, located posterior to said aperture of said illumination projector to evaluate at least a majority of an ocular surface and adjacent structures of said eye (fig. 1, eye, 100, 160, 200; col.7, line 61—col.8, line 6, The lens system employed in the instant tear film analyzer images a 15-40 mm dimension in the sample plane (the eye) onto the active area of the CCD detector; The lens chosen for the half-eye and full-eye systems is the Navitar Zoom 7000 close focus zoom lens for 2/2 in. format CCDs. At lower magnification (25-40 mm field of view), the eye and lids can be examined to observe the relationship of the blink to the lipid layer thickness. A more detailed analysis of the lipid layer can be obtained with a slightly higher magnification showing a 15-25 mm field of view);

a detection system to record said images (col. 7, line 61-65, The lens system employed in the instant tear film analyzer images a 15-40 mm dimension in the sample plane (the eye) onto the active area of the CCD detector); 

a computer to display and analyze said images (col. 3, line 64-67, An output signal is produced that is representative of the specularly reflected light which is suitable for further analysis, such as projection on to a high resolution video monitor or analysis by or storage in a computer).

But Gravely does not specifically disclose that wherein said zoom lens system has at least two moving groups comprising a variator and a compensator; wherein said zoom lens system is a finite conjugate system, wherein said zoom lens system has a zoom ratio of at least 10 from a high magnification to a low magnification.

However, Aono teaches a zoom lens of digital appliance (abstract; figs. 1 and 9A-B), wherein said zoom lens system has at least two moving groups comprising a variator and a compensator (fig. 9A-B, G2, G3 with moving arrows; col. 3, line 45-55, a variator lens unit G2 of a negative refractive power, a compensator lens unit G3 of a negative refractive power); wherein said zoom lens system is a finite conjugate system (see fig. 9B), wherein said zoom lens system has a zoom ratio of at least 10 from a high magnification to a low magnification (col. 14, Table 5, Zoom ratio: 12.8). 

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the instrument of Gravely by the zoom lens of Aono for the purpose to provide zoom lens of a large aperture and a high zoom ratio capable of photographing at a very close range with a simple operation and over the entire zooming range (col. 17 line 49-65).

Gravely – Aono combination teaches that wherein said zoom lens system has color aberration correction covering visible and near infrared spectra; wherein said zoom lens system zooms in to inspect with object resolution of at least 0.02 mm (col. 6, line 63-65, suppressing the chromatic aberration, as disclosed in Aono; --- Further, these portions of claim are of function/property claims (functions/properties of color aberration correction and optical resolution). In product and apparatus claims –when the structure and composition recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent, see MPEP § 2112.01. As the structure and materials provided by Gravely - Aono combination is same to that recited in the claim 1, then it is expecting the optical properties/functions (color aberration correction and optical resolution) provided by Gravely - Aono combination has same results as claimed. Since where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)).

(Note: "While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  See MPEP § 2113; In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original, MPEP §2114); see also MPEP §2111.04).

Regarding Claim 8, Gravely - Aono combination teaches the apparatus of claim 1, wherein a separate video camera is used to monitor a blink rate of said eye, wherein said separate video camera is connected to said apparatus with a wire or wireless connection means (col. 3, 50-67, measuring the thickness of the lipid layer component of the precomeal tear film on the surface of an eye after distribution of the lipid layer subsequent to blinking.  An output signal is produced that is representative of the specularly reflected light which is suitable for further analysis, such as projection on to a high resolution video monitor or analysis by or storage in a computer. Col. 10, line 30-45, measurement is taken when the patient is not blinking, but that this interval is between the previous blink and before the next blink; period of time "between blinks"; The images are viewed and recorded as desired, as disclosed in Gravely).

Regarding Claim 9, Gravely - Aono combination teaches that the apparatus of claim 1, wherein said detection system comprises a detector, which is sensitive to visible and near infrared spectra (col. 7, line 61-65, The lens system employed in the instant tear film analyzer images a 15-40 mm dimension in the sample plane (the eye) onto the active area of the CCD detector; col. 6, line 37-50, Other LEDs could be added to the present invention to enhance the spectral width in the near UV or near IR regions, as disclosed in Gravely).

Claims 2-5, 9-10 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Gravely et al (US 8192026) in a view of Aono et al (US 4591244), further in a view of  Campbell et al (US 7976163).

Regarding Claim 2, Gravely - Aono combination discloses as set forth above  and further teaches that the apparatus of claim 1, wherein said illumination projector comprises:
an illumination source panel comprising visible and near infrared light-emitting diodes (LEDs) (col. 6, line 37-50, The illuminator 100 is a broad spectrum light source covering the visible region between about 400 nm to about 700 nm. In the model that was constructed, high efficiency, white Light Emitting Diodes ("LEDs") 120 were used.  Other LEDs could be added to the present invention to enhance the spectral width in the near UV or near IR regions, as disclosed in Gravely); 

an optical diffusing panel with one or more layers of translucent materials (fig. 6, 150, as disclosed in Gravely).

But Gravely - - Aono combination does not specifically disclose that wherein said illumination projector has a form of a conical frustum; and wherein a panel with a pattern to project on said ocular surface.

However, Campbell teaches a system measures a corneal topography of an eye (abstract; fig. 1A-D); wherein said illumination projector has a form of a conical frustum (col. 5, line 26-28, principal surface 1120 has the shape of a conical frustum), and wherein a panel with a pattern to project on said ocular surface (fig. 5, line 10-16, structure 1100; Such a structure may have an advantage in terms of maintaining the focus of the images of the light spots reflected from the cornea onto detector array 1400; col. 11, line 14-31, first light sources 1200 comprise a pattern of holes in principal surface 1100 through which the backlit light passes. Light from each of first light sources 1200 forms a virtual image behind the cornea. That virtual image is converted into a real image appearing as a light spot on detector array 1400 by optical element (e.g., lens) 1740. The location of each spot depends on the local curvature at a very small section of the cornea).

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the instrument of Gravely - - Aono combination by the system of Campbell for the purpose to provide a combined system for measuring aberrations and a corneal topography of an eye that can address one or more of these problems (col. 2, line 26-39).

Regarding Claim 3, Gravely - Aono -Campbell combination teaches that the apparatus of claim 1, wherein said illumination projector is a curved display comprising organic light-emitting diodes (OLEDs) to generate dynamically changing projection patterns (fig. 1, 1120, 1200; col. 5, line 38-45, light sources 1220 may comprise individual light generating elements or lamps, such as light emitting diodes (LEDs); --- LEDs comprise OLEDs; fig. 12, --producing a uniform pattern of light spots on a grid on a detector; col. 13, line 20-23, FIG. 12 illustrates a distribution of first light sources 1200b on the surface 1120a of a conical frustum 1100a that can produce a uniform pattern of light spots on a grid on detector array 1400 in the system 1000 of FIG. 1, as disclosed in Campbell. ---the curved display of pattern of fig. 12 dynamically to produce a uniform pattern of light spots on a grid on detector array).

Regarding Claim 4, Gravely - - Aono -Campbell combination teaches that the apparatus of claim 1, wherein an eye alignment system is used to provide a fixation target for an eye under assessment (fig. 1A, 1800, as disclosed in Campbell), wherein said eye alignment system comprises a light source and a beamsplitter (fig. 1A, 1820, 1730, as disclosed in Campbell), wherein said beamsplitter is placed between said aperture of said illumination projector and said zoom lens system, wherein said eye alignment system and said zoom lens system are aligned coaxially (fig. 1A, 1140, 1730, 1740, as disclosed in Campbell).

Regarding Claim 5, Gravely - - Aono -Campbell combination teaches that the apparatus of claim 4, wherein the light source of said eye alignment system is a single light-emitting diode (LED), or a light-emitting diode with a collimating lens group, or a low power laser in the visible spectrum, or an optical fiber with a collimating lens group (col. 9, line 40-48, Light originates from the light source 1820. This could be a back lit reticule or an LCD microdisplay, as disclosed in Campbell).

Regarding Claim 9, Gravely - - Aono -Campbell combination teaches that the apparatus of claim 1, wherein said detection system comprises a detector, which is sensitive to visible and near infrared spectra (fig. 1A, 1400; col. 6, line 7-10, Detector array 1400 comprises a plurality of light detecting elements arranged in a two dimensional array. In one embodiment, detector array 1400 comprises such a charge-coupled device (CCD), such as may be found in a video camera; col. 5, line 1-10, As used herein the term "light source" means a source of electromagnetic radiation, particularly a source in or near the visible band of the electromagnetic spectrum, for example, in the infrared, near infrared, or ultraviolet bands of the electromagnetic radiation. As used herein, the term "light" may be extended to mean electromagnetic radiation in or near the visible band of the electromagnetic spectrum, for example, in the infrared, near infrared, or ultraviolet bands of the electromagnetic radiation, as disclosed in Campbell).

Regarding Claim 10, Gravely - - Aono -Campbell combination teaches that the apparatus of claim 1, wherein said detection system comprises two detectors and a dichroic beamsplitter (fig. 1A, 1400, 1550, 1720) wherein said dichroic beamsplitter splits light into one visible branch and one near infrared branch, wherein one of said detectors is sensitive to said one visible branch, and the other of said detectors is sensitive to said one near infrared branch (col. 9, line 19-26, In one embodiment, eye 100 is illuminated with infrared light. In this way, the wavefront obtained by wavefront sensor 1550 will be registered to the image from 25 detector array 1400, as disclosed in Campbell; --1550 detects infrared light; 1400 detects visible light).

Regarding Claim 21, Gravely - - Aono -Campbell combination teaches that the device of claim 1, wherein said detection system is sensitive in visible and near infrared spectra (fig. 1A, 1400; col. 6, line 7-10, Detector array 1400 comprises a plurality of light detecting elements arranged in a two dimensional array. In one embodiment, detector array 1400 comprises such a charge-coupled device (CCD), such as may be found in a video camera; col. 5, line 1-10, As used herein the term "light source" means a source of electromagnetic radiation, particularly a source in or near the visible band of the electromagnetic spectrum, for example, in the infrared, near infrared, or ultraviolet bands of the electromagnetic radiation. As used herein, the term "light" may be extended to mean electromagnetic radiation in or near the visible band of the electromagnetic spectrum, for example, in the infrared, near infrared, or ultraviolet bands of the electromagnetic radiation, as disclosed in Campbell) and 

configured to measure Difference Meibomian Gland Index (DMGI) = pr - pn, wherein pr and pn are the irradiance reflectance values of red and near infrared color channels at each pixel (---this claim portion is of the intended use,  intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.  MPEP §2106).
(Note: while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. Limitations following "configured to," "adapted for," "designed to," "can be," and "capable of," or are statements of intended use are not positive limitations and thus are not given patentable weight. See MPEP 2111.04 and 2114. Furthermore, it has been held that the recitation that an element is "configured to" perform a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchison, 69 USPQ 138).

Regarding Claim 22, Gravely - - Aono -Campbell combination teaches that the device of claim 1, wherein said detection system is sensitive in visible and near infrared spectra (fig. 1A, 1400; col. 6, line 7-10, Detector array 1400 comprises a plurality of light detecting elements arranged in a two dimensional array. In one embodiment, detector array 1400 comprises such a charge-coupled device (CCD), such as may be found in a video camera; col. 5, line 1-10, As used herein the term "light source" means a source of electromagnetic radiation, particularly a source in or near the visible band of the electromagnetic spectrum, for example, in the infrared, near infrared, or ultraviolet bands of the electromagnetic radiation. As used herein, the term "light" may be extended to mean electromagnetic radiation in or near the visible band of the electromagnetic spectrum, for example, in the infrared, near infrared, or ultraviolet bands of the electromagnetic radiation, as disclosed in Campbell)  and 

configured to measure Normalized Difference Meibomian Gland Index (NDMGI) = (pr - pn)/(pr + pnI wherein pr and pn are the irradiance reflectance values of red and near infrared color channels at each pixel (---this claim portion is of the intended use,  intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.  MPEP §2106).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gravely et al (US 8192026) in a view of Aono et al (US 4591244), further in a view of Tomioka (US 20170276915).

Regarding Claim 6, Gravely - Aono combination discloses as set forth above but does not specifically disclose that the apparatus of claim 1, wherein said zoom lens system comprises in sequence, a front positive lens group, a middle negative lens group, a middle positive lens group and a back negative lens group, wherein the middle negative lens group and the middle positive lens group are moving during zoom, and the front positive lens group and the back negative lens group are fixed during zoom.

However, Tomioka teaches zoom lens (abstract; fig. 1 and fig. 23), wherein a zoom lens system comprises in sequence, a front positive lens group, a middle negative lens group, a middle positive lens group and a back negative lens group, wherein the middle negative lens group and the middle positive lens group are moving during zoom, and the front positive lens group and the back negative lens group are fixed during zoom (fig. 1, G1, G2, G3, G4; fig. 23, G1, G2, G3, G4; zoom control unit).

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the zoom lens of Gravely Aono combination by the zoom lens of Tomioka for the purpose of providing of a zoom lens, which is capable of satisfactorily correcting spherical aberration and longitudinal chromatic aberration at the telephoto end with a high zoom ratio and has high optical performance (¶[0032], line 1-13).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gravely et al (US 8192026) in a view of Aono et al (US 4591244), further in a view of Franke et al (US 20180161579).

Regarding Claim 7, Gravely - Aono combination discloses as set forth above but does not specifically disclose that the apparatus of claim 1, wherein a thermal camera is placed paraxially with said zoom lens system to measure a dynamical thermal change of said ocular surface, wherein said thermal camera operates in the long wave infrared wavelength range of 7.5 µm to 14 µm.

However, Franke teaches eye treating system (abstract; figs. 3A-B), wherein a thermal camera is placed paraxially with said zoom lens system to measure a dynamical thermal change of said ocular surface, wherein said thermal camera operates in the long wave infrared wavelength range of 7.5 pm to 14 pm (fig. 3B, 320; ¶[0064], line 1-27, image sensor 320; temperature distribution over the surface of the eye ( e.g., as captured in a thermal image by an IR camera; ¶[0065], line 1-10; Temperature of any one or more areas of the ocular region may be measured, for example, using an IR image sensor generating a thermal image of the ocular region; -- thermal cameras have working wavelengths of 1 µm – 14 µm).

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the instrument of Gravely - Aono combination by the system of Franke for the purpose to detect, for example, blinking data (e.g., blink rate, blink duration, and/or blink strength), eye redness, tear meniscus height, temperature of an ocular region of the subject (¶[0010], line 1-11).

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the arguments do not apply to new rejections in this office action. 

Examiner’s Note
Regarding the references, the Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the reference(s) or as disclosed by the Examiner.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

 A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  

/JIE LEI/Primary Examiner, Art Unit 2872